Citation Nr: 0314300
Decision Date: 06/09/03	Archive Date: 08/07/03

DOCKET NO. 99-12 633               DATE  JUN 09 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for degenerative joint disease
of the right knee.

2. Entitlement to service connection for degenerative spondylosis
of the lumbar spine.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The veteran retired in November 1980, after more than 20 years of
active service.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

After the appeal was certified to the Board, the Board undertook
additional development of the claim pursuant to 38 C.F.R.
19.9(a)(2) (2002).

REMAND

As indicated in the Introduction, the Board conducted additional
development of the claim, pursuant to 38 C.F.R. 19.9(a)(2). The
development conducted by the Board has been completed and, pursuant
to a recent decision by the Federal Circuit Court of Appeals, the
case must be remanded to the RO for review of the evidence in the
first instance. Disabled American Veterans v. Secretary of Veterans
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Accordingly, this case is REMANDED to the RO for the following
actions:

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 2002) are fully complied with and satisfied.
See also 38 C.F.R. 3.159 (2002).

- 2 -


2. Thereafter, the RO should readjudicate the claims for service
connection. If any claim remains denied, the veteran should be
provided a supplemental statement of the case. An appropriate
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified,
but he may submit additional evidence and argument on the matter or
matters the Board has remanded to the RO. Kutscherousky v. West, 12
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 3 8.02-3 8.03.

C. P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 3 -

